REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 15 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States patent no. 10,747,986 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 27 - 46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 27, 34, 41, recite the same patentable features as were found allowable in parent application no. 15/911,035. These claims are, likewise, found allowable for the same reasons as were provided in the parent application.
Other prior art considered and hereby made of record includes:
Ajemba et al (U.S. PG Pub. No. 2013/0230230) which discloses accessing an image depicting a biological sample at ¶ [0204]; see, also, ¶¶ [0110], [0113]-[0114];  identifying, from the image, a compound-staining image region that includes a plurality of pixels that identify a first staining pattern and a second staining pattern intermixed with one another at ¶ [0204]; see, also, ¶¶ [0110], [0115];  identifying a candidate biological-compartment region within the compound-staining image region, wherein the candidate biological-compartment region includes a set of the plurality of pixels that identify at least part of a cell at ¶¶ [0204]-[0205]; see, also, ¶¶ .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668